Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 1 of 12 Page|D: 1

GERSTEIN GRAYS()N COHEN & MELLETZ, LLP
Paul R. l\/lelletz, Esquire ~ Atty. l.D. #216151963
Michael J. Collis, Esquire - Atty. l.D. #2486820l7

1288 Route 73 South, Suite 301

Mt. Laurel, NJ 08054

Tel.: (856) 795-6700

Fax: (856) 354-0020

Attorneys for Plaintiff

THE UNITED STATES DISTR.ICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

QAWEE ALI f/k/a ASHLEY : Civil Action No.
VANCLEVE :

Plaintiff,

V.

MGNMOUTH COUNTY

CORRECTI()NAL INSTITUTION;

SHERIFF SHAUN E. GOLDEN;

LIEUTENANT RICHARD VILAC()BA;

NURSE PRACTITIONER DANIEL

DUNACHUKWU; KABEERUDDIN S.

HASHMI, M.D.; J()HN DOES 1-1(); and :

JANE DOES 1-10 : COMPLAINT AND JURY DEMAND

Defendants.

 

Plaintit`f, Qawee Ali, presently housed at the Monmouth County Correctional lnstitution

at l Waterworks Road, Freehold, New Jersey 07728 hereby avers the following:

PRELIMINARY STATEMENT

l. This case stems from the ongoing medical neglect and negligent medical

treatment of Plaintiff Qawee Ali at the Monmouth County Correctional lnstitution. As a result of

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 2 of 12 Page|D: 2

such deliberate indifference to the medical needs of Plaintiff and the ongoing violations to his

civil rights, he has been caused to experience permanent injuries
JURISDICTION AND VENUE

2. This Court has federal question jurisdiction over claims arising under 42 U_S_Q §
1983 pursuant to 28 U.S.C. § 1331.

3. Supplemental jurisdiction over Plaintift"s state claims exists pursuant to 28.
Ll_.S_.Q § 1367(a).

4. Venue is proper in this District pursuant to 28 U_S_._C_. § 1391(b)(2) on the grounds
that the events leading to the violations of law described herein occurred in this District.

5. There is an actual controversy between Plaintiff and Defendants within the
meaning of the Declaratory .ludgment Act, 28 M § 2201, 2202 and Federal Rules ofCivil
Procedure 57.

6. This action is brought pursuant to 42 M § 1983 and 42 M § 1985 and the
Eighth Amendment to the United States Constitution. Jurisdiction is based upon 28 U.S.C. §
1343 and the aforesaid Statutory and Constitutional provisions Plaintiff further invokes the

supplemental jurisdiction of this Court to hear and decided claims arising under state law.
PARTIES

7. Plaintiff is an adult presently housed at the l\/lonmouth County Correctional
lnstitution at 1 Waterworks Road, Freehold, New lersey 07728. He is a citizen of the State of

New Jersey and the United States of America.

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 3 of 12 Page|D: 3

8. Defendant Monmouth County Correctional Institution is a state correctional
facility in the State of New lersey with an address of 1 Waterworks Road, Freehold, New lersey
07728.

9. Defendant Lieutenant Richard Vilacoba is employed at the Monmouth County
Correctional Institution and was so employed during the events that are the subject of this
lawsuit. Defendant Vilacoba is amenable to service at 1 Waterworks Road, Freehold, New Jersey
07728. At all relevant times, he acted under color of state law pursuant to the statutes,
ordinances, regulations, policies, and customs of the County of Monmouth and the State of New
_lersey. Defendant Vilacoba is sued in his official and individual capacities

10. Defendant Sheriff Shaun E. Golden is employed at the l\/lonmouth County
Correctional lnstitution and was so employed during the events that are the subject of this
lawsuit and is amenable to service at 1 Waterworks Road, Freehold, New .lersey 07728.
Defendant Golden acted under color of state law pursuant to the statutes, ordinances, regulations,
policies, customs of the County ofl\/lonmouth and the State of New lersey. Defendant Golden is
sued in his official and individual capacities

1 l. Defendant Nurse Practitioner Daniel Dunachukwu specializes in Correctional
Healtlicai'e and was employed at the l\/lonmouth County Correctional lnstitution during the
events that are the subject of this lawsuit Nurse Practitioner Daniel Dunachukwu is amenable to
suit at 1 Waterworks Road, Freehold, New Jersey 07728.

12. Defendant Kabeeruddin S. Hashmi, M.D. specializes in Correctional 1~lealthcare
and was employed at the Monmouth County Correctional lnstitution during the events that are
the subject of this lawsuit. Dr. Hashmi is amenable to suit at 1 Waterworl<s Road, Freehold, New

Jersey 07728.

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 4 of 12 Page|D: 4

13. Defendant Does were, all times material hereto, employees and/or correctional
officers of Defendant Monmouth County Correctional Facility. As such, they are amenable to
suit at 1 Waterworl<s Road, Freehold, New .1ersey 07728, in taking part in the deliberate

indifference to the medical needs ofPlaintiff and the ongoing violations to his civil rights
FACTUAL ALLEGATIONS

A. _S_l_ip_e_s

14. Plaintiff repeats and incorporates the foregoing thirteen (13) paragraph as if the
same were fully set forth at length herein.

15. During all relevant time herein, Plaintiff was and still is housed at Monmouth
County Correctional lnstitution.

16. Prior to these incidents, Plaintiff severely injured his foot when a weight was

dropped on it, requiring nerve surgery.

17. As a consequence, Plaintiff requires medical extra-wide therapeutic shoes.
18. Defendant Lieutenant Richard Vilacoba did not allow Plaintiff to wear this special
footwear.

19. Defendant Kabeeruddin S. Hashmi, M.D. who was treating Plaintiff, did not allow
Plaintiff to wear this special footwear.

20. Defendant Nurse Practitioner Daniel Dunachukwu, who was treating Plaintiff, did
not allow Plaintiff to wear his special footwear.

21. Plaintiff saw a podiatrist who recommended Plaintiff be offered this special

footwear.

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 5 of 12 Page|D: 5

22. Defendant Lieutenant Richard Vilacoba, Defendant Kabeeruddin S. Hashmi,
M.D. and Defendant Nurse Practitioner Daniel Dunachukwu still refused Plaintiff this special
footwear.

23. Defendant Lieutenant Richard Vilacoba and Defendant Kabeeruddin S. Hashmi,
M.D. went as far as to cross out portions of the podiatrist’s order, specifically the
recommendation for special footwear.

24. Plaintiff's family attempted to give Plaintiff this special footwear while he was
incarcerated and Defendant Lieutenant Richard Vilacoba denied Plaintiff access to the footwear.

25. Part of the podiatrist’s order was for a mold ofPlaintiff` s foot to be created to
give Plaintiff the proper footwear.

26. To date, Defendant Kabeeruddin S. Hashmi, M.D. and Defendant Nurse
Practitioner Daniel Dunachukwu have never made this mold.

27. lnadequate footwear was provided to Plaintiff instead

28. As a result of this inadequate footwear, plaintiff has suffered injury to his foot

including but not limited to fungal infections and extreme pain and discomfort

B. Privacy
29. Defendant Lieutenant Richard Vilacoba viewed Plaintiff s medical records from

the podiatrist.

30. Defendant Lieutenant Richard Vilacoba proceeded to put his name on Plaintiff s
medical records

31. Defendant Lieutenant Richard Vilacoba subsequently shared Plaintiff"s private
medical information with employees and other inmates in Monmouth County Correctional

lnstitution.

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 6 of 12 Page|D: 6

C. Name Change

32. Prior to being sentenced to Monmouth County Correctional lnstitution, Plaintiff
legally changed his name from Ashley Vancleve to Qawee Ali, for religious purposes

33. To date, l\/lonmouth County Correctional lnstitution and its employees continue to
recognize and call Plaintiff by his former name.

34. To date, Plaintiff‘ s records contained at Monmouth County Correctional

lnstitution have not been updated to reflect Plaintiff’s name change

COUNT ONE

Against all Defendants
Actionable Pursuant to 42 U.S.C. § 1983

35. Plaintiff repeats and incorporates the foregoing thirty-four (34) paragraphs as if

the same were fully set at length herein.

36. The foregoing actions were carried out by the Defendants under color of law.
37. 'l`he foregoing actions deprived Plaintiff of rights guaranteed to him under the

.{v
Federal Law of the Unites State of America, namely the right to adequate medical care and right

to be free from cruel and unusual punishment provided by the Eighth Amendment.

38. The conduct of the Defendants violated the provisions of 42 M § 1983.

39. As a direct and proximate result of the actions and conduct of the individual
Defendants set forth above, the Plaintiff suffered a significant loss of liberty, sustained serious
physical injuries, psychological and/or emotional distress, and economic harm.

WHEREFORE, Plaintiff, Qawee Ali, demands Judgment against the Defendants, jointly,
severally and/or in the alternative, for damages, both compensatory and punitive together with

interest, attorney’s fees and costs of suit.

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 7 of 12 Page|D: 7

COUNT TWO
Malpractice Based on Provider’s Breach of Legal Professional Duty to Patient

(As to Defendants Monmouth County Correctional Institution, Kabeeruddin S. Hashmi,
M.D., and Nurse Practitioner Daniel Dunachukwu)

40. Plaintiff repeats and incorporates the foregoing thirty~nine (39) paragraphs as if
the same were fully set at length herein.

41. The foregoing actions were carried out by the above-named Defendants under
their professional capacities while employed at Monmouth County Correctional lnstitution

42. The above-named Defendants were negligent in failing to provide Plaintiff with
adequate footwear.

43. Defendants Kabeeruddin S. Hashmi, l\/l.D. and Nurse Practitioner Daniel
Dunachukwu were employed by Monmouth County Correctional lnstitution at the time.

44. As a direct and proximate result of the actions and conduct of the individual
Defendants set forth above, the Plaintiff sustained serious physical injuries, psychological and/or
emotional distress, and economic harm.

WHEREFORE, Plaintiff, Qawee Ali, demands Judgment against the Defendants
l\/lonmouth County Correctional lnstitution, Kabeeruddin S. Hashmi, M.D., and Nurse
Practitioner Daniel Dunachukwu , jointly, severally and/or in the alternative, for damages, both

compensatory and punitive together with interest, attorney’s fees and costs of suit.

COUNT THREE
Medical Malpractice

(As to Defendants Monmouth County Correctional Institution, Kabeeruddin S. Hashmi,
M.D., and Nurse Practitioner Daniel Dunachukwu)

45. Plaintiff repeats and incorporates the foregoing forty~four (44) paragraphs as if

the same were fully set at length herein.

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 8 of 12 Page|D: 8

46. The foregoing actions were carried out by the above-named Defendants under
their professional capacities while employed at l\/Ionrnouth County Correctional lnstitution

47. The above-named Defendants were negligent in failing to provide Plaintiff with
adequate footwear.

48. Defendants Kabeeruddin S. Hashmi, M.D. and Nurse Practitioner Daniel
Dunachukwu were employed by l\/lonmouth County Correctional lnstitution at the time.

49. As a direct and proximate result of the actions and conduct of the individual
Defendants set forth above, the Plaintiff sustained serious physical injuries, psychological and/or
emotional distress, and economic liarm.

Wl-lEREFORE, Plaintiff, Qawee Ali, demands Judgment against the Defendants
l\/Ionmouth County Correctional lnstitution, Kabeeruddin S. Hashmi, M.D., and Nurse
Practitioner Daniel Dunachukwu , jointly, severally and/or in the alternative, for damages, both

compensatory and punitive together with interest, attorney’s fees and costs of suit.

COUNT FOUR
Violation of Right to Privacy
(As to Defendants Monmouth County Correctional lnstitution and
Lieutenant Richard Vilacoba)

5(), Plaintiff repeats and incorporates the foregoing forty-nine (49) paragraphs as if
the same were fully set at length herein.

51. Defendant Lieutenant Richard Vilacoba was provided unauthorized access to
Plaintiff‘s medical records, and modified same records

52. Defendant Lieutenant Richard Vilacoba, without Plaintist knowledge or
consent, willfully, maliciously, and wrongfully transmitted Plaintiffs medical records to

l\/lonmouth County Correctional lnstitution employees and/or inmates

Case 3:19-cv-00160-FLW-DEA Document 1 Filed 01/07/19 Page 9 of 12 Page|D: 9

53. At the time Defendant Lieutenant Richard Vilacoba knew the information was
Plaintiff`s private medical records

54. The action of Defendant Lieutenant Richard Vilacoba iii releasing said
information constituted an invasion of privacy of Plaintiff and an abuse of authority, causing
Plaintiff severe physical, mental, and emotional distress

55. At all relevant times, Defendant Lieutenant Richard Vilacoba was an employee of
i\/lonmouth County Correctional lnstitution

WHEREFORE, Plaintiff, Qawee Ali, demands Judgment against the Defendants
l\/lonmouth County Correctional lnstitution and Lieutenant Richard Vilacoba, jointly, severally
and/or in the alteriiative, for damages, both compensatory and punitive together with interest,
attorney’s fees and costs of suit.

_C_Q_LF_NI_.I_"_I_\_’_E
Intentional and/or Negligent Intliction of Emotional Distress
(As to Defendants Monmouth County Correctional Institution,

Lieutenant Richard Vilacoba, and John and Jane Does 1-1())

56. Plaintiff repeats and incorporates the foregoing fifty-five (55) paragraphs as if the
same were fully set at length herein.

57. Defendants Lieutenant Richard Vilacoba and tlohn and lane Does 1-10,
employees of l\/.lonmouth County Correctional lnstitution, refuse to call Plaintiff by his changed
name and intentionally use Plaintiff's former name, despite Defendants having received
information regarding Plaintiff s name change

58. Defendants’ conduct is extreme and outrageous beyond the bounds of moral

decency, and no reasonable person could be expected to endure it.

Case 3:19-cV-00160-FLW-DEA Document 1 Filed 01/07/19 Page 10 of 12 Page|D: 10

59. As a result of Defendants’ intentional and/or negligent extreme and outrageous
conduct, Plaintiff has suffered sever emotional distress

WHEREFORE, Plaintiff, Qawee Ali, demands Judgment against the Defendants,
l\/lonmouth County Correctional lnstitution, Lieutenant Richard Vilacoba, and John and lane
Does 1-10 jointly, severally and/or in the alternative, for damages, both compensatory and
punitive together with interest, attorney’s fees and costs of suit.

COUNT SIX
Discrimination
(As to Defendants Monmouth County Correctional Institution,

Lieutenant Richard Vilacoba, and John and Jane Does 1-10)

1. Plaintiff repeats and incorporates the foregoing fifty-nine (59) paragraphs as if the same
were fully set at length herein.

2. Defendants Lieutenant Richard Vilacoba and John and lane Does 1-1(),
employees ofl\/lonmouth County Correctional lnstitution, refuse to call Plaintiff by his changed
name and intentionally use Plaintiffs former name, despite Defendants having received
information regarding Plaintiff s name change

3. Defendants’ have taken action(s) to discriminate against Plaintiff, specifically

taking action against Plaintiff because of Plaintiffs race and/or religion

4. As a result ofDefendants’ discrimination, Plaintiff has suffered damages

10

Case 3:19-cV-0016O-FLW-DEA Document 1 Filed 01/07/19 Page 11 of 12 Page|D: 11

WHEREFORE, Plaintiff, Qawee Ali, demands Judgment against the Defendants,
Monmouth County Correctional lnstitution, Lieutenant Richard Vilacoba, and John and lane
Does 1-10 jointly, severally and/or in the alternative, for damages, both compensatory and

punitive together with interest, attorney’s fees and costs of suit.

11

Case 3:19-cV-0016O-FLW-DEA Document 1 Filed 01/07/19 Page 12 of 12 Page|D: 12

DEMAND FOR JURY TRIAL

Plaintiff, Qawee Ali, hereby demands a trial by jury as to all issues herein.
GERSTEIN GRAYSON COHEN & MELLETZ

Dared; Dec@mb@i- 2a 2018 By: dd £_ §§ 441 § ,,,,,,,,, b
Paul R. l\/lelletz, Esquire

12

